 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
JOESPH REINTHALER, ) CASE NO. 4:19 CV 00279
)
Petitioner, ) JUDGE DONALD C. NUGENT
)
Vv. ) ORDER ADOPTING
) REPORT AND RECOMMENDATION
DAVID W. GRAY, Warden, )
)
)
Respondent. )

This matter comes before the Court upon the Report and Recommendation of Magistrate
Judge William H. Baughman, Jr. The Report and Recommendation (ECF #15) is hereby ADOPTED.
Petitioner filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 on February 6, 2019
challenging the constitutionality of his guilty plea and sentences. The Petition alleges six grounds
for relief centered around allegations of denial of due process of law and ineffective assistance of
trial and appellate counsel. (ECF #1). Petitioner also alleges that he is actually innocent despite his
guilty plea. (ECF #1). Magistrate Judge Baughman found that the Petitioner’s claims were
procedurally defaulted and/or otherwise lacked merit. He, therefore, recommended that the Petition
be denied. The Petitioner sought and received an extension of time within which to file his
objections to the to the Magistrate’s Report and Recommendation, and he filed his objections within
the time granted by the extension. (ECF #16, 17, 18).

The Court reviewed de novo those portions of the Magistrate Judge’s Report and

 
 

 

Recommendation to which Petitioner objects. See FED. R. Civ. P. 72(b). The Court finds
Magistrate Judge Baughman’s Report and Recommendation to be thorough, well-written, well-
supported, and correct. The Court finds that Petitioner’s objections raise no arguments (factual or
legal) that have not been fully addressed by the Magistrate’s Report and Recommendation.

The Magistrate’s Report and Recommendation fully and correctly addresses all of the
Petitioner’s claims, and the Petitioner’s objections are unwarranted. The Magistrate specifically
explained why Petitioner’s failure to timely appeal the findings of the Seventh Appellate District
to the Supreme Court of Ohio resulted in procedural default of his grounds for relief regarding the
alleged violations of due process. He also correctly determined that Petitioner’s ineffective
assistance of trial and appellate counsel and insufficiency of the evidence claims were defaulted
because Petitioner did not raise them in state court or did not otherwise exhaust his state court
remedies. Further, the Magistrate correctly found that Petitioner’s claim of actual innocence is not
cognizable in federal habeas proceedings. This Court, therefore, adopts the Magistrate’s Report in
its entirety, over the Petitioner’s objections.

The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision
could not be taken in good faith, and there is no basis upon which to issue a certificate of
appealability. 28 U.S.C. § 2253(c); FED. R. App. P. 22(b). Petitioner’s motion for habeas corpus
is hereby DISMISSED because it presents claims that are either defaulted or are not cognizable on

federal habeas review. IT IS SO ORDERED.

/ / if
{/ ip lh a
I if tik»
/ | WVA A ky \
= y*¥- UVR S

 

 

iV WN Te
DONALD C. NUGENT}
United States District Judge

  

 
